DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pryor (US# 4555096).
	Pryor discloses all the limitations of the instant claims including;  an adapter piece 65a/66a for connecting a damper tube 18a and an air spring piston 74 in a non-positive manner, wherein the adapter piece comprises a spring region 66a. 
Regarding claim 3, Pryor discloses an air spring damper system comprising: a damper tube 18a; an air spring piston 74;  and an adapter piece 65a/66a for connecting the damper tube and the air spring piston in a non-positive manner, wherein a non-positive connection exists between the air spring piston and the damper tube via a spring region 66aof the adapter piece. 
	Regarding claim 5, an outer wall of the damper tube 18a and an inner wall of the adapter piece are configured with a clearance fit.  Note inner wall of 65a or 64a in figure 3.

	Regarding claim 7, the adapter piece 65a/66a is separate from the damper tube and the air spring piston. 
 	Regarding claim 8, the spring region 66a is elastic along a radial axis of the damper tube.   Note
lip seals are biased radially inwards to shafts in order to provide sealing function.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Debruler et al (US# 2017/0219041).
	Debruler et al discloses all the limitations of the instant claims including;  an adapter piece 368/386 or 728 for connecting a damper tube 206 and an air spring piston 316 in a non-positive manner, wherein the adapter piece comprises a spring region 386 or 706/708.   Figures 4 and 13.
	Regarding claim 2, note first ring region 370 and a second ring region (region below 386), wherein the spring region 386 is disposed between the first and second ring regions.   Or note ring portion at #748 and ring portion below 706/708 in figure 13.
Regarding claim 3, Debruler et al disclose an air spring damper system comprising: a damper tube 206; an air spring piston 316;  and an adapter piece 368/386 or 728 for connecting the damper tube and the air spring piston in a non-positive manner, wherein a non-positive connection exists between the air spring piston and the damper tube via a spring region 386 or 706/708 of the adapter piece.   
	Regarding claim 4, the damper tube includes a bulge 364, wherein a supporting element 710 is disposed on the bulge and the adapter piece lies on the supporting element.   Figure 13.

 	Regarding claim 6, wherein in an unassembled state, an outer wall of the damper tube and an inner wall of the adapter piece are configured with a clearance fit. Note clearance shown at 370 or 730 in the figures.
	Regarding claim 7, the adapter piece 368/386 or 728 is separate from the damper tube and the air spring piston. 
 	Regarding claim 8, the spring region 386 or 706 is elastic along a radial axis of the damper tube.   



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Debruler et al (US# 2017/0219041).  
	Regarding claim 9, Debruler et al  discloses a method for producing an air spring damper system that includes a damper tube 206, an air spring piston 316, and an adapter piece 728 for connecting the damper tube and the air spring piston in a non-positive manner, wherein a non-positive connection exists between the air spring piston and the damper tube via a spring region 706/708 of the adapter piece.  Debruler further discloses compressing the spring region of the adapter piece, but lack the specific disclosure of doing so during a relative assembly movement of the damper tube and the air spring piston from an unassembled state into an assembled state.   As the assembly axially rests on retaining ring 364 such that support 710 rests on ring 364, adapter 728 rests on support 710 and piston core 316 rests on adapter 728, assembly in that order seems most reasonable.  Core 316 further has surface 396 to help pilot the core member along the support assembly [0096] which would facilitate installing the core after the adapter element 728.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to assemble the device of Debruler et al in the order set forth above as an obvious method of assembly which proceeds in an orderly and sensible manner which allows visual verification of the installation of each of the parts aside from the piston core prior to its installation.  Note spring region 706/708 is constrained by the walls of the damper tube and piston core 316 and is therefore not entirely compressed until it is in position between the piston core and damper tube.
	Regarding claim 10, the non-positive connection (connection at 728) is formed between the damper tube and the air spring piston via the compression of the spring region 706/708 of the adapter piece. 
 	Regarding claim 11, during the relative assembly movement the damper tube and the air spring piston are moved relative to one another along a main extent axis of the damper tube. 
 	Regarding claim 12, prior to the compression of the spring region, the method comprises positioning the adapter piece 728/710 on a bulge 364 of the damper tube, positioning the adapter piece 728 on a supporting element 710 disposed on a bulge 364 of the damper tube, or positioning the adaptor piece 728/710 on a supporting element 364 that is connected to the damper tube in an integral 
manner, the adapter piece being moved relative to the air spring piston during the relative assembly movement, and being substantially stationary relative to the damper tube (as modified above). 
 	Regarding claim 13, prior to the compression of the spring region, the method comprises configuring an inner wall 730 of the adapter piece and an outer wall of the damper tube 206 with a clearance fit.  Note clearance shown at 730 in the figures.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117.  The examiner can normally be reached on 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK